By the Court,
Lyons, J.
Plaintiff was holder of a ticket *364which entitled him to the occupancy of “ Settee A. of Saloon— “ Berth No. 9,” for the “ first voyage of the steamer Columbus, “ from Panama in Eew Grenada to San Francisco.” Said voyage commenced on the sixteenth day of May, 1850. It was shown on the part of the plaintiff, that he embarked on the Columbus on the day named, bnt that the ship was unprovided that trip with any such settee as described in the ticket, or with any other settee in that part of the vessel—that in consequence of this deficiency, and the crowded condition of the ship, she being provided with accommodation for but. three hundred passengers, and there being on board about four hundred, he was obliged to sleep on deck, exposed to the weather, which at the commencement of the voyage was very inclement—owing to which his health suffered materially, and to such an extent as to render him incapable of active employment for some time after his arrival in San Francisco—that lie was not supplied with such food as it is usual to furnish passengers of his class—and that owing to carelessness and neglect of duty on the part of the officers of said steamer, his baggage was damaged by water. The case was submitted to a jury who found a verdict in favor of plaintiff, and assessed the damages at one thousand dollars, for which sum judgment was rendered by the court. Defendants moved for a new trial, on the ground that the verdict gave excessive damages, and because it was contrary to law and evidence; whereupon the court made the following order :—•“ That said motion be sustained on defendants’ paying “all costs within ten days, and provided plaintiff, by his attor- “ neys, does not, within five days, enter a stipulation to make a “ remittitur herein of five hundred dollars, in which case no “ new trial to be bad.” The remittitur was agreed to by plaintiff and entered of record within the time limited by the court. Defendants then appeal.
The record discloses no refusal on the part of the judge of the court below to charge the jury on any matter submitted, nor is it assigned as error, that he charged erroneously on any point of law involved. In view of this the verdict of the jury must be considered as having settled all the facts of the case.
*365In the case of Payne v. P. M. S. S. Co., (ante, p. 33,) decided at the first term of this court, we expressed our views in regard to the interference of courts with the finding of juries in a case of unliquidated damages. We then held that “ a court ought never “ to set aside a verdict because of excessive damages, unless, “ beyond doubt, the verdict be unjust and oppressive,—obtained “ through some undue advantage, mistake,—-or in violation of “ law ; as upon questions so peculiarly pertaining to the powers “ and investigation of the jury, it ought to be presumed that the “ verdict is correct.” The statute designates three causes which shall entitle parties to anew trial, vesting in the sound discretion of the court the granting thereof. The one relied on in the case at bar is that “ the judgment is clearly contrary to law and “ evidence.” The court below seems to have been of opinion that this case came within the rule, and that “ beyond doubt the “ verdict was unjust and oppressive.” This view appears also to have been taken by plaintiff’s attorney who assented to the diminution of the judgment required by the court. It can scarcely be just ground of complaint on the part of appellants that the judgment of the court stands for but one-half, the amount, for which the verdict of the jury was rendered. The respondent, if he had not acquiesced in the action of the court below7 by filing his remittitur, might, with more reason, have sought the intervention of this court to sustain the finding of the jury, but he also is precluded, for if such right existed, he has waived it by his own act.
Judgment affirmed.